Citation Nr: 0014705	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.


2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to an increased rating for chronic 
prostatitis, evaluated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
chronic epididymitis.

5.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left thumb.

6.  Entitlement to an increased (compensable) rating for 
residuals of a ganglion cyst of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  In February 1998, the 
RO assigned a 10 percent rating for chronic prostatitis and 
confirmed and continued a noncompensable rating for chronic 
epididymitis.  In July 1998, the RO confirmed and continued 
noncompensable ratings for residuals of a left thumb fracture 
and for a ganglion cyst of the right wrist.  Further, it was 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.  


In an April 2000 informal hearing presentation in connection 
with the current appeal, the veteran's representative stated 
that the veteran is seeking a rating greater than 50 percent 
for post-traumatic stress disorder.  That issue has not been 
developed for appellate review.  Accordingly, it is referred 
to the RO for any action deemed appropriate.



FINDINGS OF FACT

1.  An unappealed rating decision of the RO in March 1971 
denied service connection for a chronic low back disorder.


2.  Evidence received subsequent to the RO's unappealed 
decision denying service connection for a chronic low back 
disorder is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim. 

3.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a chronic low back disorder 
is plausible.


4.  Chronic prostatitis is manifested by mild enlargement and 
diffuse tenderness of the prostate; no more than moderate 
post-void residual urine is shown by objective testing; 
urinary frequency is consistent with a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night. 

5.  Chronic epididymitis is manifested primarily by slight 
enlargement and mild tenderness of the right epididymis; the 
veteran experiences recurrent flare-ups of chronic 
epididymitis, which are managed by a regimen of long-term, 
intermittent antibiotic therapy.

6.  Residuals of fracture of the left thumb are manifested 
primarily by a slight flexion deformity of the left first 
metacarpophalangeal joint; the flexor crease of the thumb can 
be brought to within 4 centimeters of the palmar crease of 
the hand; there is no weakness or atrophy of the thumb.

7.  Residuals of a ganglion cyst of the right wrist are 
essentially asymptomatic; no cystic mass is present; there is 
no residual deformity or scarring at the site of the former 
cystic mass.


CONCLUSIONS OF LAW

1.  The March 1971 decision of the RO denying entitlement to 
service connection for a chronic low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the RO denied entitlement to 
service connection for a chronic low back disorder is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a chronic low back 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  A 20 percent rating for chronic prostatitis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, and 4.115, Diagnostic Code 7527 (1999).

5.  A 10 percent rating for chronic epididymitis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and 4.115, Diagnostic Code 7525 
(1999).

6.  A 10 percent rating for residuals of a fracture of the 
left thumb is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, and 4.71a, Diagnostic Code 5224 
(1999).

7.  A compensable rating for residuals of a ganglion cyst of 
the right wrist is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 
4.45, and 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A preentrance physical examination was conducted in March 
1966.  It was found that the veteran had scoliosis.  Service 
medical records, dated from November 1966 through April 1967, 
reflect the veteran's complaints of low back pain, which 
examiners variously attributed to low back strain or 
lumbosacral strain.  The veteran was hospitalized at a 
medical facility from June 1969 to July 1969.  Presenting 
complaints were of low back pain and a nodule on the right 
testicle.  It was noted that the veteran had sustained a back 
injury, at age 17, in an automobile accident and had 
experienced intermittent back pain since that time.  He had 
been aware of a pea-sized nodule on the inferior portion of 
the right scrotum for a number of years.  In early June 1969, 
he had begun having pain and swelling of the right testicle.  
He denied associated urinary tract symptoms, except for 
occasional dysuria over the past two years.  An intravenous 
pyelogram disclosed a nonvisualizing right kidney.  X-ray 
films of the lumbosacral spine were normal.  

Physical examination on admission to the hospital showed 
swelling and tenderness of the right epididymis.  The 
prostate gland was approximately 10 grams in size and was 
firm and symmetrical.  A golfball-sized, spongy, irregular 
mass was felt, on the right side, in the area of the seminal 
vesicle; the mass seemed to be attached to the edge of the 
prostate, but had not infiltrated the prostate.  The mass 
pushed into the rectum, but did not seem attached to the 
rectum.  Cystoscopy was performed, and pus was obtained from 
the mass; the abscess cavity was drained completely.  Rectal 
examinations, following drainage of the abscess, revealed no 
accumulation of the mass.  The orthopedic service evaluated 
the veteran concerning low back pain.  There were no 
objective findings to account for the pain.  The final 
diagnoses were epididymitis, acute, right; chronic low back 
pain; agenesis of the right kidney; pelvic abscess probably 
secondary to previous rupture of appendix, sterile.

Service department treatment entries, dated from January 1968 
to November 1969, reflect the veteran's complaints of right 
wrist pain, which examiners attributed to tendinitis.  A 
March 1970 treatment notation indicates that the veteran had 
a ganglion of the right wrist which was intermittently 
symptomatic.  In April 1970, he reported that he had injured 
his left thumb while skiing.  It was noted that the thumb was 
swollen.  X-ray examination showed evidence of a small chip 
fracture of the medial portion of the proximal end of the 
middle phalanx of the left thumb; the fracture line extended 
through the joint space of the proximal interphalangeal 
joint, and the chip was avulsed medially.  The diagnosis was 
sprain.

An examination was performed in June 1970 for service 
separation.  In a physician's narrative of the veteran's 
medical history, it was reported that episodes of prostatitis 
during service had responded to treatment and that there had 
been no recurrence; also, that a chip fracture of the left 
thumb had responded to treatment.  On the separation 
examination, the left thumb lacked approximately 15 degrees 
of full flexion opposition.  The spine was evaluated as 
normal.

A VA orthopedic examination was performed in December 1970.  
The veteran indicated that lower back pain, with lifting, had 
been present, intermittently, since an automobile accident 
prior to military service.  He noted that he was musician and 
related that, on several occasions during service, he had 
complained of pain in the dorsum of the right wrist.  He 
stated that he still felt aching in the metacarpophalangeal 
joint of the left thumb, particularly with hyperextension of 
the joint.  He remarked that back pain was asymptomatic 
currently.  Clinical inspection disclosed that the right 
wrist had full range of motion without pain.  There was 
slight tenderness over the dorsum of the wrist in the region 
of the lunate bone.  Slight thickening was seen about the 
dorsum of the right wrist, but the area was not cystic.  The 
left thumb showed mild thickening of the carpal-metacarpal 
joint, and tenderness over the lateral aspect of the joint.  
There was full range of flexion in all joints of the thumb.  
The veteran had mild restriction of hyperextension of the 
metacarpophalangeal joint; the complaint of pain was voiced 
with forced hyperextension of that joint.  The was no 
significant instability or pain on lateral manipulation.  

It was further found that the veteran stood with the pelvis 
level.  The dorsolumbar curves were within normal limits.  He 
had mild tenderness in the lumbosacral angle, bilaterally.  
There was full range of lateral bending, rotation, extension 
and flexion, without complaint of pain, and no evidence of 
protective spasm.  On forward bending, the veteran touched 
his toes and had a smooth recovery.  In the recumbent 
position, thigh flexion and straight leg raising were 
complete and painless.  Knee jerk and ankle jerk reflexes 
were present and equal.  

X-ray examination showed that the right wrist and spine were 
normal.  X-ray examination of the left thumb revealed an old 
chip fracture, with fibrous union, at the base of the 
proximal phalanx of the thumb, medial aspect.  The joint 
space was well-preserved.  The diagnoses were small ganglion 
of the right wrist, post-injection; residuals of fracture of 
the left thumb; and lumbosacral strain, mild. 

On VA urologic examination in January 1971, the physician 
noted the questionable presence of a prostatic or seminal 
vesicular abscess, which had been incised and drained about 
one year before, and subsequently treated with antibiotics.  
Currently, the veteran was asymptomatic.  However, on rectal 
examination, there was definite enlargement of the seminal 
vesicle, which felt as though there was a cystic mass in the 
area.  The rest of the physical examination was unremarkable, 
except for slight tenderness of the left epididymis.  The 
examiner's diagnosis indicated the possibility of a cyst of 
the seminal vesicle, and a cystourethrogram was recommended 
to rule in or rule out the presence of a seminal vesicular 
cyst.  A voiding cystourethrogram was performed and appeared 
normal; in particular, the base of the bladder showed no 
defect.  

A March 1971 rating decision, in pertinent part, denied 
service connection for a back disorder, classified as 
recurrent lumbosacral strain.  The veteran was informed of 
that determination by letter dated March 11, 1971.  He did 
not appeal within the one year prescribed period.  

A VA surgical examination was performed in July 1976.  The 
veteran indicated that he was no longer able to use his right 
wrist, as he had before, because of pain.  He remarked that 
wrist pain affected him in the work place as he was a both a 
professional photographer and a professional trumpet player.  
He stated that, the summer before, he had been forced to play 
the trumpet in a big band with his right wrist in a splint, 
making it very difficult to perform.  He commented that he 
had recently slipped and injured his back during a 
photography session.  He referred to the inservice injury of 
the left thumb.  He stated that he was right handed.  
Clinical inspection of the left thumb revealed no anatomical 
or functional deficit.  No swelling or tenderness was noted.  
The right wrist showed minimal tenderness in the region of 
the radial artery pulse.  No cyst or swelling was detected.  
There was no loss of strength or any restriction of the range 
of motion.  X-ray examination of the right wrist and left 
thumb showed no bone or joint abnormality.  No soft tissue 
mass was evident.  The diagnoses included history of fracture 
of the left thumb, asymptomatic; no right wrist disorder was 
identified.

On VA urologic examination in July 1976, the veteran reported 
that he experienced occasional dysuria, mild suprapubic pain, 
and occasional low back pain.  Clinical inspection showed 
that the left testicle was somewhat small, but of normal 
consistency.  The right testicle was normal; a small 
spermatocele was seen.  On rectal examination, the prostate 
was irregular, but of normal consistency.  There was no 
evidence of a tumor or abscess.

VA outpatient reports, dated from 1977 to 1980, reflect the 
veteran's treatment for epididymitis.  In November 1978, he 
indicated that he was doing well, except that, lately, he was 
voiding frequently.  A November 1979 treatment entry reflects 
that he complained of pain in the right hemiscrotum; he 
denied dysuria, hematuria, fever or costovertebral angle 
pain.  Physical examination disclosed a tender, firm right 
testicle, well-delineated from an inferior hydrocele, 
measuring 2 inches x 3 inches, with scarring on the inferior 
pole.  The impression was recurrent epididymitis.  Ampicillin 
was prescribed and a scrotal support was recommended.  In 
December 1979, it was indicated that there had been an 
episode of epididymitis two weeks before; now, the right 
epididymis was minimally swollen, but much less tender than 
before.  In January 1980, the impression was resolving 
epididymitis.

A VA urologic examination was performed in May 1980.  The 
veteran reported that he had recently experienced severe pain 
in the right testicle, accompanied by swelling.  He denied 
urinary tract symptoms at present.  He noted that he was a 
photographer and indicated that testicular pain had caused 
him to miss about one month from work in the past year.  
Physical examination disclosed that the left scrotal contents 
were within normal limits.  The right testicle was of normal 
size; the epididymis was of normal size and consistency.  
There was some tenderness at the tail of the left epididymis, 
as well as along the left vas within the scrotum.  The 
prostate was minimally tender and not markedly enlarged.  The 
diagnoses were recurrent epididymitis; chronic prostatitis.  
The examiner commented that, at the next episode of 
epididymitis, the veteran should probably be put on long-term 
antibiotics to try to eradicate the infection.

In a statement, dated in July 1980, the veteran pointed out 
that he ran his own photography business, which involved 
weddings, on-location portraits, and some on-location 
commercial work.  He remarked that he had recently been 
"brought to the ground" by right testicle pain which he 
experienced while shooting at a wedding.  He indicated that 
he had to move a great deal of heavy equipment when 
photographing at a wedding.  He remarked that recurrent groin 
pain and wrist pain left him unable to do his work, causing 
serious financial difficulties.

VA outpatient reports, dated from July 1980 to February 1981, 
reflect that the veteran was followed for chronic 
epididymitis.  When evaluated at a genitourinary clinic in 
July 1981, the veteran reported pain in the right scrotum; he 
denied fever, chills, burning with micturition, or other 
urinary tract symptoms.  It was found that the right 
epididymis was somewhat enlarged in size; the left testis and 
epididymis were within normal limits.  Bactrim was 
prescribed.  Additionally, a February 1981 treatment notation 
indicates that the veteran reported numbness and tingling of 
the entire right hand, as well as stiffness of the left 
thumb.  Clinical inspection of the right hand showed that 
sensory status was intact; the hand exhibited normal color, 
tone and temperature.  There was some discomfort of the left 
thumb with full flexion.  The thumb had full range of motion 
without crepitation or pain.  

Received in March 1981 were forms completed by a physician in 
connection with the veteran's application for vocational 
rehabilitation benefits from a state agency.  It was noted 
that the veteran had recurrent bouts of right epididymitis.  
It was recommended that he avoid prolonged standing.

A VA surgical examination was performed in May 1981.  The 
veteran reported that he was self-employed as a photographer 
and had lost two months from work in the past twelve months 
because of periodic problems with the right testicle caused 
by epididymitis and because of extreme pain in the right 
wrist.  He indicated that right wrist pain and left thumb 
pain were aggravated by his playing the trumpet.  He remarked 
that he supplemented his income as a photographer with income 
from playing music.  

Clinical inspection of the right wrist revealed no scars.  
The veteran indicated that there had been no recurrence of a 
ganglion cyst of the right wrist.  Currently, the examiner 
found no tenderness or other changes of the right wrist or 
hand.  No weakness or atrophy of the wrist or hand was 
detected.  The right upper extremity was intact 
neurologically.  The veteran made a strong and complete fist 
with the right hand.  Movements of the right wrist were 
complete and painless and accomplished in the same manner as 
were movements of the left wrist.  Examination of the left 
thumb was unremarkable.  There was complete, painless range 
of motion, with normal strength at the left thumb, 
carpometacarpal, metacarpophalangeal and interphalangeal 
joints.  The veteran made a strong and complete fist with the 
left hand.  Sensation in the left hand was normal.

Examination of the genitalia revealed mild thickening, 
especially in the lower portion of the right epididymis.  
However, there were no acute findings on current examination, 
and tenderness was minimal.  Rectal examination disclosed a 
mild to moderately, diffusely enlarged prostate, which was 
soft and mildly tender.  No indurated area of the prostate 
was detected.  The diagnoses were history of ganglion cyst of 
the right wrist, with no recurrence; residuals of completely 
healed left thumb injury; chronic prostatitis with history of 
acute exacerbations; chronic right epididymitis, with history 
of acute exacerbations, quiescent at this time.

A statement in support of the veteran's claims for increased 
ratings for his genitourinary disabilities was received in 
June 1997.  He related that he had pain and swelling of the 
testicles; that he experienced pain when urinating; and that 
he had to "push" to void urine.  He indicated that he might 
have a "deep" urinary tract infection, requiring extensive, 
long-term medication.  He commented that he was a 
photographer and found that pain and swelling of the testicle 
interfered with the performance of his job.

VA outpatient reports, dated from February 1997 to July 1997, 
reflect the veteran's complaints of rectal discomfort, 
burning on urination, pain with intercourse, and tenderness 
of the right epididymis.  In April 1997, he also reported 
that he had chronic low back pain which had been stable for 
years.  It was noted that prostatitis was still present, 
despite the use of Bactrim; it was recommended that he be 
started on Ofloxacin.  When the veteran was examined in June 
1997, it was found that the prostate was nontender and felt 
benign.  A urinalysis was normal.  The impressions were 
chronic prostatitis and epididymitis.  An intravenous 
pyelogram with tomogram was performed in June 1997.  The 
impressions included probable prostatic calcifications, with 
moderate post-void residual identified.

A VA urologic examination was performed in October 1997.  The 
veteran noted that symptoms of prostatitis and epididymitis 
had never completely resolved after  he had developed these 
conditions during service.  He reported that he currently 
experienced intermittent pain of both testicles, on the right 
more than on the left.  Testicular pain reportedly increased 
with heavy lifting or extreme labor.  He complained of 
intermittent swelling, chronic dysuria, and nocturia (at 
least two times per night).  He denied hematuria.  He 
referred to post-ejaculatory prostate and perineal pain.  He 
denied flank pain, but admitted to chronic low back pain.  He 
reported that he had chronic urinary frequency, but denied 
incontinence.

Clinical inspection disclosed that the right testicle was 
larger than the left testicle.  No erythema or warmth was 
detected.  There was tenderness to palpation of the right 
testicle, in particular, the epididymal area.  A tender, 
nodular area, thought to be a cyst, was felt near the distal 
portion of the right epididymis.  The left testicle was only 
mildly tender, and was otherwise within normal limits.  No 
varicocele was appreciated.  Rectal examination showed that 
the prostate was mildly enlarged and diffusely tender; it 
appeared to be firm, without nodules or masses.  The 
diagnoses included chronic prostatitis/prostatodynia; right-
sided epididymitis.

In a statement, dated October 1997, the veteran related that 
he had broken his left thumb in service; also, that he had 
developed a ganglion deposit of the right hand while in 
service.  He also noted that he had experienced ongoing back 
problems while in service.

When examined at a VA outpatient clinic in February 1998, the 
veteran referred to a history of chronic prostatitis.  
Clinical inspection showed that the prostate was boggy and 
tender.  Medications included Bactrim.

A VA orthopedic examination was performed in March 1998.  The 
veteran reported occasional pain and stiffness of the left 
thumb which reduced his dexterity and made it difficult to do 
fine work with cameras.  He referred to occasional stiffness 
of the right hand and fingers.  Clinical inspection of the 
left hand revealed no obvious wasting.  Sensation was 
slightly decreased on the palmar and dorsal aspects of the 
thumb.  Sensation of other fingers was intact.  Range of 
motion was grossly intact throughout the hand, except for 
thumb interphalangeal joint flexion which was limited from 
full extension to approximately 50 degrees of flexion.  The 
veteran could oppose the tip of his left thumb to his little 
finger, but had problems opposing it to the palmar surface.  
No focal weakness was noted.  Clinical inspection of the 
right hand disclosed no obvious atrophy.  No ganglion cyst 
was apparent.  Sensation was intact in all fingers.  Tinel's 
test and Phalen's test were unremarkable bilaterally.  

The examiner stated that no weakness, fatigue or 
incoordination were noted on current examination.  The 
examiner added that weakness, fatigue or incoordination might 
be manifested during flare-ups, but that this could not be 
quantified without examining the veteran during a flare-up.  
X-ray examination of the left thumb and right wrist revealed 
no evidence of fracture, subluxation or dislocation.  No 
significant degenerative changes were present.  Soft tissues 
were unremarkable.  The clinical impressions were left thumb 
fracture, by history; history of ganglion cyst, right hand, 
currently not apparent.

When the veteran was examined at a VA outpatient clinic in 
April 1998, it was found that he had tenderness of the 
epididymis bilaterally, greater on the right side than on the 
left side.  The prostate was smooth.  The impression was 
chronic prostatitis.  He was prescribed Doxycycline.

When the veteran was examined at a VA clinic on May 21, 1998, 
he referred to the inservice left thumb injury and indicated 
that, residually, he continued to experience intermittent 
numbness in the radial nerve distribution to the thumb.  He 
denied a motor deficit or numbness involving fingers other 
than the thumb.  Physical examination disclosed good grip 
strength of the hands, bilaterally; there were no sensory 
deficits, bilaterally.  VA electrodiagnostic testing, 
performed on May 21, 1998 showed no evidence of radial 
sensory nerve injury, bilaterally.

A June 25, 1998 VA outpatient treatment notation reflects 
that the veteran had a history of chronic prostatitis and 
epididymitis.  It was noted that he had been on a six-week 
course of Doxycycline.  He indicated that pain had improved; 
pain was reportedly occasional and not severe.  When he was 
examined on July 14, 1998, it was found that the right 
epididymis was indurated and very tender.  An August 25, 1998 
treatment notation reflects that the veteran was continuing 
with Bactrim for recurrent right epididymitis.  A September 
15, 1998 report of ultrasound examination reveals that the 
testicles were symmetric and normal in size and echotexture.  
The epididymes bilaterally were slightly enlarged and 
heterogeneous, and this was believed to be related to 
chronic/recurrent epididymitis.  On October 16, 1998, it was 
reported that the veteran was feeling much better and was no 
longer using Bactrim.  The impression was that he was stable 
at present, with no evidence of epididymal abscess.

In his appeal to the Board, received in November 1998, the 
veteran asserted that the disabilities for which he sought 
increased ratings had become worse.  With respect to the 
prostatitis, frequent voiding interferes with his ability to 
work since, on some days, he must void two to three times per 
hour.  He has trouble passing urine due to a weak stream, 
diminished force and hesitancy.  He awakens four to five 
times per night to void and has periodic problems wetting the 
bed.  With respect to epididymitis, he has lost much time 
from work because the right testicle sometimes swells as 
large as a softball.  VA has provided a standing prescription 
for Bactrim, yet even this medication has not ended the pain 
or swelling of the right testicle.  With respect to left 
thumb fracture residuals, he has less movement than normal in 
the left thumb and the thumb is constantly swollen.  Swelling 
and soreness of the left hand diminish flexibility and 
dexterity and make it difficult to work as a professional 
photographer.  With respect to a ganglion cyst of the right 
wrist, swelling, soreness and inability to bend the wrist 
also interfere with employment by making it difficult to 
handle photographic equipment.  Besides discussing claims 
seeking increased ratings, his appeal statement also 
addresses his application to reopen a claim of service 
connection for a back disability.  With respect to a back 
disability, he has experienced back pain ever since service 
and has problems involving pain running down a nerve in the 
leg.  He has been informed by doctors that he has arthritis 
involving the back.

A VA orthopedic examination was performed in March 1999.  
According to the veteran's history, he had injured his left 
thumb while skiing in service.  He indicated that the thumb 
was still stiff and was becoming more so; he took Naprosyn, 
which seemed to provide some relief.  He stated that his 
grasp was somewhat restricted by lack of power in the thumb.  
Right wrist pain and left thumb weakness made it difficult to 
push or pull.  He denied loss of sensation in the hand.  

Clinical inspection of the left thumb revealed a slight 
flexion deformity of the left first metacarpophalangeal joint 
of approximately 10 degrees from the normal functional 
position.  The veteran was able to fully extend the 
metacarpophalangeal joint to 0 degrees and flex to 60 
degrees.  The interphalangeal joint flexion was possible to 
90 degrees, with full extension.  Carpometacarpal motion was 
somewhat restricted.  The veteran had 40 degrees angulation 
in between the first and second metacarpal and wide abduction 
of the thumb.  When he adducted the thumb, there was a 4 cm 
distance between the flexor crease of the thumb to the palmar 
crease at the little finger and the metacarpophalangeal 
joint.  On abduction, there was a 9 cm distance between the 
flexor interphalangeal joint crease to the distal palmar 
crease at the third metacarpal joint.  There was a palpable 
spur over the palmar aspect of the dorsum of the 
metacarpophalangeal joint. 

Clinical inspection of the right wrist revealed no evidence 
of deformity.  There was no scarring.  The veteran stated 
that the right wrist ganglion had been injected during 1970 
and that there had been no recurrence of a ganglion since 
that time.  He stated that the wrist was stiff; on 
examination, he could flex the wrist to 40 degrees and extend 
to 65 degrees.  He had 10 degrees of radial deviation and 30 
degrees of ulnar deviation of the wrist.  No sensory deficit 
of the hand was detected.  Hand grip was weak bilaterally at 
3/5.  The diagnosis was traumatic arthritis of the left first 
metacarpophalangeal joint, secondary to interarticular 
fracture.  The examiner noted that the right wrist was normal 
and that no orthopedic disorder was identified.  The examiner 
added that the diagnosis was compatible with clinical 
findings elicited on the current examination.  Physical 
findings could be significantly altered during a flare-up of 
left thumb or right wrist symptoms.  In an addendum note, the 
examiner remarked that the left hand and right wrist were 
negative to x-ray examination.

A VA urologic examination was performed in April 1999.  The 
veteran complained of difficulty voiding, which was 
manifested primarily as urgency and nocturia four to six 
times during the night.  He also indicated that the urinary 
stream was weak.  Nocturia and diminished caliber of the 
stream had reportedly improved with the use of Terazosin.  
The veteran also reported that he had a history of 
prostatitis.  Physical examination disclosed that the 
testicles were normal in consistency.  They were found to be 
mildly tender.  The left epididymis was normal; the left vas 
was palpated.  The right epididymis was slightly enlarged and 
cystic at the head of the epididymis and mildly tender to 
palpation.  The examiner believed that the right vas was 
palpable.  The prostate was not significantly enlarged; mild 
tenderness was detected.  A firm nodule was felt on the right 
side.  The diagnoses were chronic prostatitis and history of 
recurrent right epididymitis.


II.  Legal Analysis

A.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for a 
Back Disorder

Under applicable legal criteria, an unappealed decision of 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
March 1971 RO decision was the last final disallowance of the 
claim.  Accordingly, the question now before the Board is 
whether new and material evidence, warranting a reopening of 
the appellant's claim, has been added to the record since the 
RO's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).

Evidence which was of record at the time of the RO's March 
1971 decision denying service connection for a low back 
disorder indicated that the veteran was evaluated during 
service for complaints of low back pain.  Based on the 
veteran's history and on clinical and x-ray findings, the 
assessment was that he had low back symptoms, identified as 
either low back strain or lumbosacral strain.  Although the 
veteran continued to voice complaints of low back pain when 
he was examined by VA a few months after service separation, 
no organic disorder of the low back or spine was objectively 
identified by either physical or x-ray examination.  The RO 
denied service connection for a back disorder, classified as 
recurrent lumbosacral strain.  It appears that the RO 
determined that any inservice low back strain was an acute 
and transitory phenomenon, not shown by the medical evidence 
to have produced chronic disability.  

Evidence which was added to the record subsequent to the RO's 
March 1971 decision shows that the veteran was evaluated at a 
VA outpatient clinic in recent years, at which time he 
reported that he had longstanding low back pain.  Also, the 
veteran's formal appeal, following his application to reopen 
a claim of service connection for a low back disorder, 
alleges the chronic persistence of low back symptoms dating 
back to service.  

In all, evidence added to the claims file since the RO's 
March 1971 decision is both new and material since it is 
neither cumulative nor redundant and since it bears directly 
and substantially upon the matter under consideration.  It is 
new since above-referenced clinical data from VA and the 
appeal statement from the veteran were not previously of 
record.  The medical treatment entry, at minimum, suggests 
that the veteran has subjective low back pain currently; in 
turn, subjective low back pain is potentially symptomatic of 
an organic back disorder.  Thus, it is not merely cumulative 
of previously considered medical evidence, recorded during 
service and shortly thereafter, which indicated that any 
inservice low back condition was an acute and transitory 
phenomenon.  Additionally, the veteran's statement relating 
low back pain back to military service is not merely 
cumulative of previously considered evidence, since the 
statement, which must be presumed credible, tends to suggest 
the chronicity of inservice low back symptoms.  Accordingly, 
the appellant's claim is reopened.  The Board must now 
consider whether the appellant's reopened claim is well-
grounded.  

B.  Whether the Current Claim for Service Connection for a 
Back Disorder is Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In determining whether a claim is 
well-grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
The first requirement of Caluza is not satisfied since there 
is no competent medical evidence that the veteran currently 
has a low back disorder.  The second Caluza requirement is 
met in that the veteran, as a lay person, is competent to 
state that he experienced inservice symptoms of low back 
pain, and indeed, service department examiners did attribute 
those complaints to low back strain.  However, the third 
Caluza requirement, that there be a nexus between inservice 
disease or injury and a current disability, is not met since 
there is currently no competent medical evidence linking any 
low back disorder now present to any incident or experience 
of the veteran's military service.  As the first and third 
Caluza requirements have not been met, the claim for service 
connection for a low back disorder is not well-grounded.

C.  Increased Rating Claims 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

a.  Chronic Prostatitis and Chronic Epididymitis

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a 
(1999).

Voiding dysfunction:  Rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual Urine 
Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:  A 60 percent rating is 
warranted for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  A 40 percent rating is 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 20 percent rating is warranted for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  

Urinary frequency is rated as follows:  Daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night warrants 40 percent.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night warrants 20 percent.  Daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night warrants 10 percent.  

Obstructed voiding is rated as follows:  A 30 percent rating 
is warranted for urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  1). Post void residuals 
greater than 150 cc.;  2). Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec);  3). Recurrent urinary 
tract infections secondary to obstruction;  4). Stricture 
disease requiring periodic dilatation every 2 to 3 months.  A 
noncompensable rating is warranted where there is obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

Urinary tract infection is rated as follows:  Poor renal 
function is rated as renal dysfunction.  Additionally, a 30 
percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.
A 10 percent rating is warranted where there is a need for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.

Epididymo-orchitis, chronic only, is rated as urinary tract 
infection.  For tubercular infections, rate in accordance 
with Rating Schedule Sections 4.88b or 4.89, whichever is 
appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7525 
(1999).

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals, are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (1999).

The veteran asserts that a higher rating should be assigned 
for chronic prostatitis.  A review of the record discloses 
that the veteran, in recent years, has reported experiencing 
dysuria, rectal pain and some discomfort with intercourse, 
and it appears that these symptoms are related to his 
prostate disorder.  In particular, he refers to an increase 
in frequency of urination.  Recent VA outpatient treatment 
notes indicate that the veteran has received care primarily 
for right-sided scrotal pain attributed to chronic 
epididymitis; only occasionally has treatment has been 
directed at episodes of prostatitis.  Additionally, recent 
imaging of the urinary tract showed that there was no more 
than a moderate post-void retention of urine in the bladder.  
There is no indication from the medical evidence that the 
veteran must wear absorbent materials because of urine 
leakage.  

In all, the Board is persuaded that the veteran has symptoms 
of chronic prostatitis consistent with a daytime voiding 
interval between one and two hours; or, awakening to void 
three to four times per night.  Accordingly, the level of 
disability from prostatitis more nearly approximates the 
criteria for assignment of the next higher rating of 20 
percent based on urinary frequency.  

At the same time, however, criteria for assignment of a yet 
higher rating of 40 percent are not satisfied.  In this 
regard, the most recent VA urologic examination showed only 
slight enlargement of the prostate to clinical inspection, 
and no more than slight tenderness of the prostate was 
elicited.  The extent of daytime and nocturnal urination, 
claimed by the veteran, is not substantiated by objective 
evidence.  In reaching its determination that a 20 percent 
rating, but no more, is warranted for chronic prostatitis, 
the Board has been mindful of the doctrine of benefit of the 
doubt.

The veteran asserts that a higher rating should be assigned 
for chronic epididymitis.  A review of the record discloses 
that the veteran, especially in recent years, has experienced 
ongoing recurrences of right-sided scrotal pain stemming from 
epididymitis.  He has many times been placed on courses of 
antibiotic therapy.  The medical evidences establishes that 
long-term drug therapy, involving intermittent intensive 
management, is required to control episodes of epididymitis.  
The veteran has related the functional limitations resulting 
from testicular pain in the performance of his profession as 
a photographer, and it appears that flare-ups of 
epididymitis, to some extent, have interfered with his job 
performance.  The Board determines that the disability 
picture more nearly approximates the criteria for assignment 
of a 10 percent rating for chronic epididymitis.  

At the same time, however, criteria for assignment of a yet 
higher rating of 30 percent for chronic epididymitis are not 
satisfied.  In this regard, there is no medical evidence that 
the veteran has any recurrent symptomatic infection from 
epididymitis which requires frequent drainage, 
hospitalization or continuous intensive management.  
Moreover, although the veteran claims that his right testicle 
sometimes swells to the size of a softball, testicular 
swelling of that magnitude has not been documented by 
clinical inspection or imaging of the scrotum.  In reaching 
its determination that a 10 percent rating, but no more, is 
warranted for chronic epididymitis, the Board has been 
mindful of the doctrine of benefit of the doubt.

b.  Residuals of a Fracture of the Left Thumb

The regulatory note preceding Diagnostic Codes 5216 and 5220 
provides that, in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, the following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  
(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  
(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

The regulatory note following Diagnostic Code 5223 provides, 
in pertinent part, as regards ratings for ankylosis or 
limitation of motion of fingers, that limitation of motion of 
less than one inch (2.5 cms.) in either direction is not 
considered disabling.

A 10 percent rating is warranted for favorable ankylosis of 
the thumb, major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (1999).

The appellant asserts that a higher rating should be assigned 
for residuals of a fracture of the left thumb.  The veteran 
is right handed, so the left thumb is found on his minor 
extremity.  Limitation of motion of a finger is rated on the 
basis of ankylosis of the finger.  It should be noted, 
however, that the veteran's left thumb is not actually 
ankylosed, i.e., fixed in a single position; rather, range of 
motion of the thumb is retained.  For purposes of evaluating 
the veteran's claim seeking an increased rating, the question 
is whether the degree of disability from left thumb fracture 
residuals is at least comparable to the degree of disability 
contemplated by the 10 percent evaluation for application to 
favorable ankylosis of the thumb of the minor extremity.

A review of the record discloses that the veteran, over the 
years, has reported left thumb pain.  Further, he has 
indicated that pain and weakness involving the thumb have had 
an adverse impact on his performance of his primary job as a 
professional photographer, and to some extent, on his 
performance as a paid musician.  From an objective 
standpoint, examinations in past years provided few clinical 
findings suggesting any appreciable anatomical or functional 
deficit of the left thumb.  More recently, in March 1999, a 
VA orthopedist recorded a clinical diagnosis of traumatic 
arthritis of the left thumb.  However, it should be noted 
that x-ray examinations of the left thumb, including the most 
recent performed in March 1999, showed no evidence of 
arthritic changes.  In any event, on the March 1999 VA 
orthopedic examination, it was indicated that the thumb can 
be brought to 4 centimeters of the palmar crease of the hand.  
This is less than a deficit of 5.1 centimeters, but greater 
than a deficit of only 2.5 centimeters.  The rating should 
accordingly be for favorable ankylosis, which is a 10 percent 
rating. 

At the same time, however, the Board notes that the criteria 
for assignment of a yet higher rating of 20 percent, which is 
for application to unfavorable ankylosis of a thumb of the 
minor hand, have not been met.  In this regard, the clinical 
findings do not show a greater deficit than 5.1 centimeters 
when the veteran attempts to bring the thumb to the palmar 
crease of the hand, nor is there ankylosis involving both 
joints of the thumb.  Impairment from left thumb fracture 
residuals, comparable to unfavorable ankylosis of a thumb, is 
not demonstrated.  In reaching its determination that a 10 
percent rating, but no more, is warranted for residuals of a 
fracture of the left thumb, the Board has been mindful of the 
doctrine of benefit of the doubt.  

c.  Ganglion Cyst of the Right Wrist

A ganglion cyst of the right wrist may be rated by analogy to 
limitation of motion of the wrist.  38 C.F.R. § 4.20 (1999).  

A 10 percent rating is warranted for limitation of motion of 
the wrist, major extremity, where dorsiflexion is less than 
15 degrees.  A 10 percent rating is also warranted where 
palmar flexion is limited in line with the forearm.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  


Range of motion of the wrist is as follows:  Dorsiflexion 
(extension) 0 degrees to 70 degrees; palmar flexion 0 degrees 
to 80 degrees; also, ulnar deviation 0 degrees to 45 degrees; 
radial deviation 0 degrees to 20 degrees.  38 C.F.R. § 4.71, 
Plate I (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).


The appellant asserts that a higher rating should be assigned 
for residuals of a right wrist ganglion cyst.  A review of 
the record discloses that any ganglion cyst present during 
service resolved at that time.  Postservice examinations have 
demonstrated that the right wrist exhibits only minimal 
tenderness.  No swelling, limitation of motion, or loss of 
strength of the right wrist were shown on examinations 
performed in past years.  The most recent VA orthopedic 
examination showed only minimal limitation of motion of the 
wrist in radial and ulnar deviation or in dorsiflexion and 
palmar flexion.  


The Board finds it noteworthy that the VA physician, who most 
recently examined the veteran's wrist in March 1999, pointed 
out that there was no orthopedic disorder of the wrist.  
However, for the purposes of evaluating residuals of a 
ganglion cyst of the right wrist, the Board shall regard 
limitation of the range of motion of the wrist as a 
manifestation, nondissociable from the remote ganglion cyst.  
Nonetheless, VA's most recent orthopedic examination depicted 
no more than minimal limited motion of the wrist in either 
ulnar or radial deviation or in dorsiflexion or palmar 
flexion.  Additionally, there is currently no objectively 
demonstrated deformity, swelling, atrophy or loss of motor 
power of the right wrist.


Careful note has been taken of the veteran's account that 
right wrist pain significantly limits function and interferes 
with his performance of his jobs as a professional 
photographer and as a musician.  However, the medical 
evidence does not show that the right wrist exhibits 
objectively demonstrated significant weakened movement, 
excess fatigability or incoordination.  VA outpatient 
treatment records of recent years do not indicate any 
established pattern of flare-ups for which he has sought 
medical care.  In light of the foregoing, an increased 
evaluation, based on pain or functional loss, is not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (1999); Deluca v. Brown, 
8 Vet. App. 202 (1995).  In reaching its determination that a 
rating greater than zero percent is not warranted for the 
appellant's right wrist ganglion cyst residuals, the Board 
has been mindful of the doctrine of the benefit of the doubt.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic low 
back disorder, and to this extent, the appeal is granted.


Entitlement to service connection for a chronic low back 
disorder is denied.


Entitlement to a 20 percent rating for chronic prostatitis is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.  


Entitlement to a 10 percent rating for chronic epididymitis 
is granted, subject to governing criteria pertaining to the 
payment of monetary awards.

Entitlement to a 10 percent rating for residuals of a 
fracture of the left thumb is granted, subject to governing 
criteria pertaining to the payment of monetary awards.


Entitlement to a compensable rating for residuals of a 
ganglion cyst of the right 
wrist is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

